IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 191 EM 2016
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
TERRENCE SNEAD,                           :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of December, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.